Citation Nr: 0319771	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
varicose veins, left leg.

2.  Entitlement to a compensable evaluation for a hearing 
loss disability, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired in April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in June 2000 for further 
development.  After a careful review of the record, the Board 
concludes that due process mandates another remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is 
completed.  In particular, the RO should 
notify the veteran of any information and 
any medical or lay evidence not previously 
provided to VA that is necessary to 
substantiate the claims and indicate which 
portion of that information and evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will attempt 
to obtain on his behalf.

2.  The RO should obtain the following 
clinical records related to the claims on 
appeal from the VA Medical Center (VAMC) 
in San Juan, Puerto Rico:
?	Outpatient Treatment Records 
since March 2001

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
arteries/vein examination to determine 
the nature and extent of his 
service-connected varicose veins.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's varicose vein 
disability.
?	The examiner is asked to 
specifically address whether the 
veteran's signs and symptoms include 
"massive board-like edema" and 
whether he experienced "constant 
pain at rest" due to his varicose 
vein disability.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA audiology 
examination to determine the nature and 
extent of his left ear hearing loss 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  Any testing 
deemed necessary should be performed.  
The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

